HOLOHAN, Justice.
SUPPLEMENTAL OPINION
A motion for rehearing was filed by the State, calling our attention to a correcting minute entry in the record by which the former minute entry concerning the sentence was corrected.
We had originally remanded the case due to an ambiguity between the minutes and formal judgment of guilt and sentence which stated that the defendant is to be confined for a term of five years to five and one-half years in the state prison and the transcript which reflects that the sentence was five years to five years and one day.
While the corrected minute entry now clearly shows the intent of the trial court we must note that the formal judgment of guilt and sentence was not amended.
By the authority vested in this Court by A.R.S. § 13-1717 we amend the Judgment of Guilt and Sentence of the trial court to conform with the correcting minute entry and with the transcript to read:
IT IS THE JUDGMENT AND SENTENCE OF THE COURT, that you be incarcerated in the Arizona State Prison at Florence, Arizona for a period of not less than five (5) years nor more than five (5) years and one (1) day, sentence to commence as of August 28, 1970.
Motion for rehearing denied.
Judgment and Sentence as corrected affirmed.
STRUCKMEYER and LOCKWOOD, JJ., concur.